                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

CAMERON TOMMY BEARD,                           )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   3:21-CV-52-TAV-DCP
                                               )
ANDERSON COUNTY,                               )
CAPTAIN VOWELL, and                            )
CORPORAL MORRIS,                               )
                                               )
              Defendants.                      )


                      MEMORANDUM OPINION AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint alleging violation of

42 U.S.C. § 1983 [Doc. 2], and a motion for leave to proceed in forma pauperis [Doc. 1].

The Court will address Plaintiff’s motion prior to screening the complaint in compliance

with the Prison Litigation Reform Act (“PLRA”).

I.     MOTION TO PROCEED IN FORMA PAUPERIS

       A review of Plaintiff’s certified inmate trust account record demonstrates that

Plaintiff lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to

28 U.S.C. § 1915, this motion [Doc. 1] will be GRANTED.

       Because Plaintiff is an inmate in the Anderson County Detention Facility, he will

be ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust

account will be DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street,

Suite 130, Knoxville, Tennessee, 39702 as an initial partial payment, the greater of:




Case 3:21-cv-00052-TAV-DCP Document 5 Filed 03/16/21 Page 1 of 9 PageID #: 15
(a) twenty percent (20%) of the average monthly deposits to Plaintiff’s inmate trust

account; or (b) twenty percent (20%) of the average monthly balance in his inmate trust

account for the six-month period preceding the filing of the complaint. 28 U.S.C. § 1915(b)

(1) (A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account shall submit

twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited to

Plaintiff’s trust account for the preceding month), but only when such monthly income

exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00)

has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a).

       To ensure compliance with this fee-collection procedure, the Clerk will be

DIRECTED to mail a copy of this memorandum and order to the custodian of inmate

accounts at the institution where Plaintiff is now confined, and to the Attorney General for

the State of Tennessee. This order shall be placed in Plaintiff’s prison file and follow him

if he is transferred to another correctional institution. The Clerk also will be DIRECTED

to provide a copy to the Court’s financial deputy.

II.    SCREENING

       A.     ALLEGATIONS OF COMPLAINT

       Plaintiff, a pretrial detainee, has been on lockdown for twenty-three hours per day

since July 7, 2019 [Doc. 2 p. 3]. Because he is segregated from general population inmates,

Plaintiff is denied the opportunity to take part in any rehabilitative classes and is restricted

to one hour of law library use [Id. at 4-5]. Plaintiff maintains that it is “not right that

[Defendants] are allowing sex offenders these types of programs but not me” [Id. at 5]. He


                                               2


Case 3:21-cv-00052-TAV-DCP Document 5 Filed 03/16/21 Page 2 of 9 PageID #: 16
asks the Court to place him in general population and allow him the “same amenities as

others,” or drop his charges [Id. at 6].

        B.     SCREENING STANDARD

        Under the PLRA, district courts must screen prisoner complaints and sua sponte

dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A;

Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under

[28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6)” of the Federal Rules of Civil Procedure. Hill v. Lappin,

630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA,

a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

570).

        Courts liberally construe pro se pleadings filed in civil rights cases and hold them

to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff

might later establish undisclosed facts supporting recovery are not well-pled and do not

state a plausible claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and




                                             3


Case 3:21-cv-00052-TAV-DCP Document 5 Filed 03/16/21 Page 3 of 9 PageID #: 17
conclusory recitations of the elements of a claim which are not supported by specific facts

are insufficient to state a plausible claim for relief. Iqbal, 556 U.S. at 681.

          In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. 42 U.S.C.

§ 1983; Braley v. City of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section

1983 does not itself create any constitutional rights; it creates a right of action for the

vindication of constitutional guarantees found elsewhere”).

          C.     ANALYSIS

                 1.     Administrative Confinement

          Plaintiff maintains that his lockdown status violates the Eighth Amendment’s

prohibition against cruel and unusual punishment1 and has deprived him of his due process

rights.

          The Court notes that in order to state a cognizable due process claim regarding his

confinement in administrative segregation, Plaintiff must demonstrate a liberty interest that

is protected by the Due Process Clause. See Wilkinson v. Austin, 545 U.S. 209, 221 (2005)

(“[T]he Fourteenth Amendment’s Due Process Clause protects persons against

deprivations of life, liberty, or property; and those who seek to invoke its procedural

protection must establish one of these interests at stake.”). To establish such an interest,


          1
          Because Plaintiff is in State pretrial detention, the Fourteenth Amendment is the source
of his protection from cruel and unusual punishment. See, e.g., Spencer v. Bouchard, 449 F.3d
721, 727 (6th Cir. 2006). The Court’s analysis, however, is the same under either constitutional
provision. See Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018) (noting that the Sixth Circuit
“has historically analyzed Fourteenth Amendment pretrial detainee claims and Eighth Amendment
prisoner claims ‘under the same rubric’”).
                                                   4


Case 3:21-cv-00052-TAV-DCP Document 5 Filed 03/16/21 Page 4 of 9 PageID #: 18
Plaintiff must show that being deprived of that right or interest imposes on him an “atypical

and significant hardship” relative to the ordinary circumstances of prison life. Sandin v.

Conner, 515 U.S. 472, 484 (1995).

       The Sixth Circuit has stated that “administrative segregations have repeatedly been

held not to involve an ‘atypical and significant’ hardship implicating a protected liberty

interest.” Jones v. Baker, 155 F.3d 810, 812 (6th Cir. 1998); Mackey v. Dyke, 111 F.3d

460, 463 (6th Cir. 1997) (finding that an inmate “could not after Sandin, argue that

placement in administrative segregation is an ‘atypical and significant hardship’ ”);

Rimmer-Bey v. Brown, 62 F.3d 789, 791 (6th Cir. 1995) (finding that mere “placement in

administrative segregation was not an atypical and significant hardship, as intended by

Sandin”). Accordingly, Plaintiff possesses no due process right to be free of administrative

segregation.

       Further, Plaintiff cannot state an Eighth Amendment claim on the basis of his

segregated status unless he alleges that this administrative segregation deprived him of

some basic human need. See Rhodes v. Chapman, 452 U.S. 337, 347-48 (1981); Harden-

Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008) (finding confinement in administrative

segregation “three years and running” failed to state Eighth Amendment claim). Here,

Plaintiff alleges that he receives fewer privileges than inmates in general population, but

he does not maintain that he has been denied food, shelter, clothing, medical attention, or

other basic human needs while in restrictive custody. Therefore, Plaintiff has not stated a

cognizable Eighth Amendment claim.


                                             5


Case 3:21-cv-00052-TAV-DCP Document 5 Filed 03/16/21 Page 5 of 9 PageID #: 19
       In sum, the Court finds Plaintiff’s administrative confinement does not implicate a

protected interest to which due process protections attach, and the fact of his restrictive

custody does not state an Eighth Amendment claim.

              2.     Participation in Programs

       Plaintiff also contends that his inability to participate in rehabilitative programs

violates his constitutional rights. However, Plaintiff possesses no constitutional right to

such programs. See, e.g., Argue v. Hofmeyer, 80 F. App’x 427, 429 (6th Cir. 2003)

(“Prisoners have no constitutional right to rehabilitation, education, or jobs.”). To the

extent that Plaintiff complains that sex offenders get privileges he does not, the Court

considers whether the alleged disparity violates the Fourteenth Amendment’s Equal

Protection Clause.

       The Equal Protection Clause provides that “[n]o State shall ... deny to any person

within its jurisdiction the equal protection of the laws.” U.S. Const., amend. XIV, § 1. In

order to state a viable equal protection claim, “a plaintiff must adequately plead that the

government treated the plaintiff ‘disparately as compared to similarly situated persons and

that such disparate treatment either burdens a fundamental right, targets a suspect class, or

has no rational basis.’” Ctr. For Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379

(6th Cir. 2011) (quoting Club Italia Soccer & Sports Org., Inc. v. Charter Twp. of Shelby,

Mich., 470 F.3d 286, 299 (6th Cir. 2006)).




                                             6


Case 3:21-cv-00052-TAV-DCP Document 5 Filed 03/16/21 Page 6 of 9 PageID #: 20
         Plaintiff has not identified the charges he is facing, nor has he identified his race or

any other characteristic to identify him as a suspect class. Additionally, he does not explain



how he is similarly situated to sex offenders, nor does he contend that other pretrial

detainees confined in administrative segregation are allowed privileges he is not.

Therefore, he has failed to show that his treatment is disparate to similarly situated

prisoners, and Plaintiff’s allegations are factually insufficient to state an equal protection

claim.     See Iqbal, 556 U.S. at 678 (holding conclusory allegations fail to state a

constitutional claim).

                3.     Access to Courts

         Plaintiff complains that his access to the law library is limited to one hour, and that

he is denied the opportunity to possess legal books to “work on [his] case” [Doc. 2 p. 5].

However, detention facilities may “reasonably limit the times, places, and manner in which

inmates may engage in legal research and preparation of leg[al] papers so long as the

regulations do not frustrate access to the courts.” Walker v. Mintzes, 771 F.2d 920, 931-32

(6th Cir. 1985) (“Prison regulations [may] reasonably limit the times, places, and manner

in which inmates may engage in legal research and preparation of leg[al] papers so long as

the regulations do not frustrate access to the courts”). Plaintiff has not alleged that he has

suffered some legal harm because of the allegedly restricted access, and therefore, this

allegation fails to state a claim upon which relief may be granted. See Lewis v. Casey, 518

U.S. 343, 354 (1996) (holding inmate claiming lack of access must demonstrate his prison


                                                7


Case 3:21-cv-00052-TAV-DCP Document 5 Filed 03/16/21 Page 7 of 9 PageID #: 21
officials impeded non-frivolous civil rights or criminal action); Kensu v. Haigh, 87 F.3d

172, 175 (6th Cir. 1996) (“An inmate who claims his access to the courts was denied fails

to state a claim without any showing of prejudice to his litigation.”).

              4.     Pending Charges

       Finally, the Court notes that Plaintiff cannot seek dismissal of the charges against

him in a § 1983 action; his remedy for such relief is a federal habeas corpus petition.

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (“[W]e hold today that when a state

prisoner is challenging the very fact or duration of his physical imprisonment, and the relief

he seeks is a determination that he is entitled to immediate release or a speedier release

from that imprisonment, his sole federal remedy is a writ of habeas corpus.”).

III.   CONCLUSION

       For the reasons set forth above:

       1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is
              GRANTED;

       2.     Plaintiff is ASSESSED the civil filing fee of $350.00;

       3.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
              the filing fee to the Clerk in the manner set for above;

       4.     The Clerk is DIRECTED to mail a copy of this memorandum and order to
              the custodian of inmate accounts at the institution where Plaintiff is now
              confined, to the Attorney General for the State of Tennessee, and to the
              Court’s financial deputy;

       5.     Plaintiff has failed to state a claim upon which relief may be granted under
              § 1983, and this action is DISMISSED pursuant to 28 U.S.C.
              §§ 1915(e)(2)(B) and 1915A; and



                                              8


Case 3:21-cv-00052-TAV-DCP Document 5 Filed 03/16/21 Page 8 of 9 PageID #: 22
      6.    The Court CERTIFIES that any appeal from this action would not be taken
            in good faith and would be totally frivolous. See Rule 24 of the Federal Rules
            of Appellate Procedure.

      IT IS SO ORDERED.

                                 s/ Thomas A. Varlan
                                 UNITED STATES DISTRICT JUDGE




                                           9


Case 3:21-cv-00052-TAV-DCP Document 5 Filed 03/16/21 Page 9 of 9 PageID #: 23
